Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 7-15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high internal phase emulsion foam" in the claims is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 1-2, 4, 7-15, and 17-20 are rejected. 
Claim Rejections - 35 USC § 103
Claims 1-2, 7-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2008/0281003 by Akay et al. (Akay). 
In regard to claim 1, Akay teaches a method of forming a high internal phase emulsion foam (abstract; [0007]-[0011]; [0042]).  Akay teaches incorporating a functionalized co-monomer containing a nitroxide-mediated polymerization agent into a backbone of the high internal phase emulsion foam (abstract; [0007]-[0011]; [0042], “co-monomer”; [0044], 
Akay teaches a nitroxide mediated polymerization agent controls polymerization and a monomer undergoing polymerization (abstract; [0007]-[0011]; [0042], “co-monomer”; [0044], “nitrated” polymer; [0052]-0054]; [0108]). 
It would be readily apparent to one of ordinary skill in the art that features from various embodiments can be incorporated into one another because they are all directed towards formation of high internal phase emulsion foams. See also Boston Scientific v. Cordis, 89 USPQ.2d 1704, 1712 (Fed. Cir. 2009).  Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.
In regard to claim 2, Akay teaches incorporating the functionalized co-monomer into the backbone of the high internal phase emulsion foam comprises blending an oil phase with an aqueous phase to form an emulsion that is then cured (abstract; [0007]-[0011]; [0037]-[0042]).  Akay teaches the oil phase comprises the functionalized co-monomer (abstract; [0007]-[0011]; [0042], “co-monomer”; [0052]).  Akay teaches an additional monomer (abstract; [0007]-[0011]; [0042]; [0048]).  Akay teaches a crosslinking agent (abstract; [0007]-[0011]; [0042]; [0049]). 
In regard to claim 7, Akay teaches the additional monomer is selected from the following classes of styrenics (abstract; [0007]-[0011]; [0042]; [0048]; [0055]). 
In regard to claim 8, Akay teaches the cross-linking agent comprises divinyl benzene ([0049]). 
claim 9, Akay teaches the oil phase further comprises a surfactant ([0042], oil phase may comprises a surfactant). 
In regard to claim 10, Akay teaches the oil phase further comprises an organic soluble thermal initiator ([0090]). 
In regard to claim 11, Akay teaches the organic soluble thermal initiator comprises azobisisobutyronitrile ([0090]). 
In regard to claim 12, Akay teaches the aqueous phase comprises water and a water soluble thermal initiator ([0090]). 
In regard to claim 13, Akay teaches the water soluble thermal initiator comprises potassium persulfate ([0090]). 
In regard to claim 14, Akay teaches grafting the monomer from the surface of the high internal phase emulsion foam comprises soaking the high internal phase emulsion foam in a solution containing the monomer and a solvent ([0046]-[0050]; [0058]; [0080]; [0087]; [0090]). 
In regard to claim 17, Akay teaches the solvent comprises water or iso-propanol ([0046]-[0050]; [0058]; [0080]; [0087]; [0090]). 
In regard to claim 18, Akay teaches the temperature of curing may be controlled ([0040]).   Akay teaches the curing is carried out with ambient cooling such as forced ventilation ([0041]).   Akay teaches polymerization is carried out under conditions of time and temperature suitable for the polymerization component and known to those of skill in the art ([0048]).  Akay teaches controlling temperature to control the pore size ([0095]; [0138]).   
Akay does not explicitly teach the emulsion is cured at a temperature below a temperature at which the nitroxide-mediated polymerization agent is activated.
In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
In regard to claim 19, Akay teaches the temperature of curing may be controlled ([0040]).   Akay teaches the curing is carried out with ambient cooling such as forced ventilation ([0041]).   Akay teaches polymerization is carried out under conditions of time and temperature suitable for the polymerization component and known to those of skill in the art ([0048]).  Akay teaches controlling temperature to control the pore size ([0095]; [0138]).   
Akay does not explicitly teach grafting the monomer from the surface of the high internal phase emulsion foam is carried out at a temperature above a temperature at which the nitroxide-mediated polymerization agent is activated. 
As the polymerization degree and pore size are variables that can be modified, among others, by adjusting said curing temperature, the precise curing temperature would have been considered a result effective variable by one having ordinary skill in the art at the time the In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding limitations recited in claim 20 which are directed to specific properties of high internal phase emulsion foam recited in said claim, it is noted that once a high internal phase emulsion foam is disclosed to comprise a functionalized co-monomer containing a nitroxide mediated polymerization agent in a backbone of the high internal phase emulsion foam with a grafted monomer from a surface of the high internal phase emulsion foam, and therefore is the same as the high internal phase emulsion foam as claim 20, it will, inherently, display recited properties regarding improved recovery and elution of a metal ion or metal complexes compared to resin beads.  See MPEP 2112.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2008/0281003 by Akay et al. (Akay), as noted above, in view of Molecular Weight Control by a “Living” Free-Radical Polymerization Process  by Hawker (Hawker). 
In regard to claim 4, modified Akay teaches all the limitations as noted above.  Further, Akay teaches the functionalized co-monomer comprises a ring substituted heterocyclic moiety, particularly a ring substituted heteroaromatic moiety ([0052]).  Akay teaches the ring may 
Akay does not teach the specific functionalized co-monomer structure. 
However, Hawker teaches TEMPO is a thermal end capping agent for growing polymer chains which controls polymerization with accurate macromolecular architecture (pg. 11185, column 1).  Hawker teaches nitroxide free radicals, such as TEMPO (2,2,6,6,-tetramethylpiperidinyl-1-oxy), as capping agents for polymer chains which controls polymerization (pg. 11185, column 1).  Hawker teaches controlling weight (pg. 11185, column 1).  Hakwer teaches well defined end groups (pg. 11185, column 1).  Hawker teaches TEMPO is reacted with excess styrene (pg. 11185, column 1); the combination of TEMPO with styrene results in the claimed structure:

    PNG
    media_image1.png
    246
    168
    media_image1.png
    Greyscale

It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate TEMPO and styrene, as taught by Hakwer, in the method of Akay . 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2008/0281003 by Akay et al. (Akay), as noted above, in view of Supermacroporous polyHIPE and cryogel monolithic materials as stationary phases in separation science: a review by Choudhury et al. (Choudhury).  
In regard to claim 15, modified Akay teaches all the limitations as noted above.  Further, Akay teaches the monomer comprises 2-vinyl pyridine ([0057]-[0060]).  
Akay does not teach the monomer comprises 4-vinylpyridine. 
Choudhury teaches that 4-vinylpyridine is a known benchmark for polymeric resins and modified polyHIPES (pg. 6971, first column). 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a 4-vinylpyridine monomer, as taught by Choudhury in place of 2-vinylpyridine as 4-vinylpyridine is a known benchmark for modified polyHIPES. 
Response to Arguments 
Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive. 
In regard to the applicant’s argument that the term “high internal phase emulsion foam” is not indefinite, the term is well known by one of ordinary skill in the art; a high internal phase emulsion is generally defined as one in which the dispersed phase comprises at least 74% of the emulsion by volume, the Examiner does not find this persuasive. 

In regard to the applicant’s argument that Akay is directed to preparing a polyHIPE foam material itself however the claims are directed not only to preparing a functionalized polyHIPE material but then in a second method step using the incorporated co-monomer to perform a second polymerization; rather than just forming single functional groups on the surface of the HIPE foam, the claim requires polymerizing chains of functional groups off of the surface of the HIPE foam where the nitroxide mediated polymerization agent controls polymerization of the monomer grafted from its surface; Akay is completely silent to the step of grafting a monomer from a surface of the already formed high internal phase emulsion foam wherein the nitroxide mediated polymerization agent controls polymerization of the monomer, the Examiner does not find this persuasive. 
As noted in the rejection above: Akay teaches incorporating a functionalized co-monomer containing a nitroxide-mediated polymerization agent into a backbone of the high internal phase emulsion foam (abstract; [0007]-[0011]; [0042], “co-monomer”; [0044], “nitrated” polymer; [0052]-[0054], ring substituted heterocyclic moiety, 5 or 6 membered ring substituted heterocyclic moiety, heterocyclic atom is nitrogen, oxygen; isooxazole contains a nitroxide; oxadiazole contains a nitroxide).  Akay teaches grafting a monomer from a surface of the high internal phase emulsion foam (abstract; [0007]-[0011]; [0042], “monomer”).  
The claims do not require polymerizing chains of functional groups off of the surface of the HIPE foam where the nitroxide mediated polymerization agent controls polymerization; the claim requires “grafting a monomer from a surface of the high internal phase emulsion foam”.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KARA M PEO/Primary Examiner, Art Unit 1777